437 F.3d 860
Karla H. ABATIE, Plaintiff-Appellant,v.ALTA HEALTH & LIFE INSURANCE COMPANY, a Delaware corporation, f/k/a Anthem Home Life Insurance Company, f/k/a Home Life Financial Assurance Company, Defendant-Appellee.
No. 03-55601.
United States Court of Appeals, Ninth Circuit.
February 6, 2006.

W. Todd Turley, Esq., Craig Price, Esq., Griffith & Thornburgh, Santa Barbara, CA, for Plaintiff-Appellant.
Jane A. O'Donnell, Esq., Bullivant, Houser & Bailey, Irvine, CA, R. Daniel Lindahl, Esq., Bullivant Houser Bailey, PC, Portland, OR, for Defendant-Appellee.
Before MARY M. SCHROEDER, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.